     Case 3:21-cv-01493-E-BK Document 10 Filed 08/02/21            Page 1 of 1 PageID 34



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

VELETTA COLEMAN,                              §
             Plaintiff,                       §
                                              §
v.                                            §   CIVIL CASE NO. 3:21-CV-1493-E-BK
                                              §
                                              §
TODD COMBS, et al.,                           §
                 Defendants.                  §



      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error.      Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

         SO ORDERED this 2nd day of August, 2021.




                                                  ________________________________
                                                  ADA BROWN
                                                  UNITED STATES DISTRICT JUDGE
